Citation Nr: 1015418	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress 
disorder.

2.	Entitlement to service connection for depression.

3.	Entitlement to service connection for a disability 
manifested by an enlarged heart.

4.	Entitlement to service connection for a lung disorder 
secondary to herbicide exposure.

5.	Entitlement to service connection for bronchitis secondary 
to herbicide exposure.

6.	Entitlement to service connection for bilateral hearing 
loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO) on the issues of entitlement to service 
connection for PTSD, depression, enlarged heart, a lung 
condition secondary to herbicide exposure, and bronchitis 
secondary to herbicide exposure.  The matter was subsequently 
transferred to the Montgomery, Alabama RO.

This appeal also includes the issue of bilateral hearing loss 
from a decision of April 2006 by the VA RO in Montgomery, 
Alabama.

The issues of service connection for PTSD, depression, 
enlarged heart, a lung condition secondary to herbicide 
exposure, and bronchitis secondary to herbicide exposure are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The objective evidence does not establish that bilateral 
hearing loss was incurred in or aggravated by service, nor 
has it been shown that is was diagnosed within a year of the 
Veteran's separation from service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.     38 U.S.C.A §§ 1101, 1110, 1112 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

In December 2005, the agency of original jurisdiction (AOJ) 
provided the notice required by 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009). 
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  Furthermore, in March 2006 the Veteran 
was provided with a notice of effective date and disability 
rating regulation pursuant to Dingess/Hartman.  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing a VA examination.  
Consequently, the duty to notify and assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. To establish 
service connection for the claimed disorder, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  38 C.F.R § 3.303 (2009); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may also be granted for chronic disorders, such as 
sensorineural hearing loss, when manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In cases where the evidence shows that the veteran engaged in 
combat with the enemy, VA will accept satisfactory lay or 
other evidence of service incurrence if it is consistent with 
the circumstances, conditions or hardship of such service, 
notwithstanding the fact that there is no official record of 
such in-service incurrence; to that end, any reasonable doubt 
shall be resolved in favor of the veteran.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  This 
provision does not establish a presumption of service 
connection, but it eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  There must be 
medical evidence of a current disability and a link between 
the current disability and in-service incurrence.

The Veteran contends that his hearing loss were directly 
related to noise exposure from grenades and fire fights while 
stationed in Vietnam.  The Veteran's in-service personnel 
records show that the Veteran received the National Defense 
Service Medal, Republic of Vietnam Campaign Medal with 
device, and the Vietnam Service Medal; however, none of these 
medals denotes combat participation, and further, the 
Veteran's military occupational specialty (MOS) was a cook 
and with the 444th Transportation Company.  The Board finds 
that the evidence of record does not corroborate his having 
been in combat.

The Veteran's in-service treatment records do not report any 
complaints or treatment for acoustic trauma or hearing loss.  
Furthermore, the Veteran's induction and separation 
examination report normal hearing.  The Veteran also noted in 
his November 1970 separation examination that his health was 
good and has not changed since his last physical.  See in-
service treatment record, dated March 1969 to November 1970.

According to the post-service treatment records, the first 
instances of complaint and treatment of hearing loss was in 
September 2003 at a VA outpatient medical facility.  While it 
is unclear whether the Veteran was diagnosed with bilateral 
hearing loss, the record states the Veteran underwent an 
audiological consultation.  In April 2005, the Veteran 
reported that his ears started "hurting" two to three times 
a week and that he experienced occasional problems hearing 
and bilateral intermittent tinnitus.  The Veteran stated he 
had a history of noise exposure during service and civilian 
employment.  The results from an audiological examination 
indicated mild high frequency hearing loss.  

In January 2006, the Veteran underwent a VA audiological 
examination where he reported military noise exposure from 
"explosions, machine guns, mortars and big [trucks]."  The 
Veteran reported noise exposure from his civil employment as 
he worked in various plants for ten to fifteen years but 
stated he wore hearing protection at times.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
50
50
LEFT
30
35
45
55
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 92 percent in the left ear.  See 
VA audiological examination, dated January 2006. 

The VA audiologist opined that the issue of whether the 
Veteran's hearing loss is caused by or aggravated by his 
military service could not be resolved "without resorting to 
mere speculation" as no hearing test was reported in the 
Veteran's separation examination.  Id.

The evidence indicates that the Veteran has been diagnosed 
with sensoneurial hearing loss, as defined by 38 C.F.R. § 
3.385.  The Board finds that service connection is not 
warranted, however, because the evidence does not indicate 
that the Veteran's hearing loss is related to the in-service 
noise exposure and as the Board is unable to base service 
connection on speculation.  See 38 C.F.R. § 3.102; Obert v. 
Brown, 5 Vet. App. 30, 33 (1992).  In addition, there is no 
evidence suggesting that bilateral hearing loss was diagnosed 
within a year of the Veteran's separation from service.  

The Board is aware that when an examiner who is asked to 
render an etiology opinion determines that he/she cannot do 
so without resorting to speculation, the Board may not rely 
on such an opinion unless the record in its entirety-
including the examination and the opinion itself-shows that 
"the examiner [did] not invoke[ ] the phrase 'without resort 
to mere speculation' as a substitute for the full 
consideration of all pertinent and available medical facts."  
Jones v. Shinseki, Vet. App. No. 07-3060, Mar. 25, 2010, at 
5.  In other words, "it must be clear on the record that the 
inability to opine on questions of diagnosis and etiology is 
not the first impression of an uninformed examiner, but 
rather an assessment arrived at after all due diligence in 
seeking relevant medical information that may have bearing on 
the requested opinion."  Id. at 8.

"Thus, before the Board can rely on an examiner's conclusion 
that an etiology opinion would be speculative, the examiner 
must explain the basis for such an opinion or the basis must 
be otherwise apparent in the Board's review of the 
evidence."  Id. at 9.  "In certain cases, no medical expert 
can assess the likelihood that a condition was due to an in-
service event or disease, because information that could only 
have been collected in service, or soon thereafter, is 
missing, or the time for obtaining other information has 
passed."  Id. at 10.

In this case, the Board finds that all available, pertinent 
medical information was presented to, and considered by, the 
VA examiner.  The examiner conducted a thorough audiological 
examination of the Veteran and reviewed the Veteran's lay 
statements.  She noted that the Veteran's hearing was normal 
on entry and that while no hearing test was conducted on 
separation, he did note that his physical condition had not 
changed.  

The Board also notes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has determined that 
a lapse of time is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3rd. 
1330, 1333 (Fed. Cir. 2000). The first recorded complaint and 
treatment of hearing loss occurred in April 2005; thirty four 
years after the Veteran left service.  Furthermore, he has 
not submitted any competent medical evidence relating his 
hearing loss to service, and although he has reported that 
such a link exists, as a layperson, he is not competent to 
comment on the etiology of a medical disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board is sympathetic to the Veteran's cause and 
appreciates his honorable military service.  However, in this 
case, even if the Board conceded in-service acoustic trauma, 
the evidence for the Veteran's claim is outweighed by the 
countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Consequently, in light of the lack of competent evidence 
supporting the claim, service connection must be denied as to 
bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c) (2009).

As stated above, the United States Court of Appeals for 
Veterans Claims has held that, in order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  
Hickson, supra.  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Id.  

PTSD and Depression

The Veteran contends that he has an acquired psychiatric 
disorder, to include PTSD and/or depression as a result of 
in-service experiences in Vietnam.  The Veteran indicated he 
served in Vietnam from December 1969 to November 1970 within 
the 444th Transportation Company.  As stated above, the 
Veteran's personnel records do not indicate combat exposure.  
The Veteran's in-service treatment records are also absent of 
any complaint or treatment of psychiatric disorders and none 
are noted in his November 1970 separation examination.  See 
in-service treatment records.  However, as outlined below, 
additional evidentiary development is needed before appellate 
review may proceed on this claim.  

The Board notes that the post-service treatment records 
suggest that the Veteran has been diagnosed with depression 
but it is unclear whether he was diagnosed with PTSD.  The 
Veteran's representative asserted that according to the VA 
treatment records from October 2004, and while hospitalized 
at a VA medical center from October 2005 to December 2005, 
the Veteran was diagnosed with PTSD.  Those records, however, 
are not incorporated in the record and it does not appear 
that this evidence was considered when denying the Veteran's 
claim for PTSD.  Therefore, any outstanding treatment records 
must be obtained and incorporated into the claim. 

It also appears the Veteran's claim has been denied for a 
failure to supply the VA with detailed information regarding 
his alleged in-service stressors.  However, the Veteran 
submitted a response to the PTSD Questionnaire, received by 
the RO in September 2005, stating that he was an "assistant 
truck driver for a supply truck in Vietnam [1969 to 1970]"  
and in January 1970 he was a passenger in a supply truck when 
they were ambushed.  He reported gunfire exchange and the 
death of fellow soldiers.  He remembers "Mr. P---," who was 
in the truck in front of his, was killed.  See PTSD 
Questionnaire, received September 2005.  The Veteran also 
reported in a separate statement that his convoy route was 
from Qui Nhon to Cambodia.  See Veteran's statement, received 
September 2005.  In this case, the Veteran's stressor must be 
independently verified because the record does not document 
combat service.  

If verification of the Veteran's alleged in-service stressors 
is possible, the Veteran should be scheduled for a VA 
psychiatric examination for an opinion as to whether the 
Veteran has a diagnosis of PTSD, and if so, whether it is due 
to any verified in-service stressor(s).  

Furthermore, as the evidence demonstrates that the Veteran 
has a present diagnosis of depression, the Veteran must be 
provided with the opportunity to appear for a VA psychiatric 
examination before appellate review may proceed.  

Disability Manifested by an Enlarged Heart

The Veteran is seeking service connection for a disability 
manifested by an enlarged heart.  According to the Veteran's 
in-service treatment record, an undated electrocardiographic 
record reported the Veteran had "[occasional] nodal 
[premature ventricular contractions] - otherwise [within 
normal limits].  The November 1970 separation examination 
reported no abnormal heart conditions.  See in-service 
treatment records.

Post-service treatment records reported the Veteran has a 
history of hypertension, atypical chest pain, and arrhythmia.  
However, there is no indication the Veteran has a diagnosis 
of a disability manifested by an enlarged heart.  See VA 
treatment records, dated December 2003 to April 2005.

The Veteran stated in his Notice of Disagreement that x-rays 
dated in September 2003 revealed a diagnosis for an enlarged 
heart.  However, in his Form 9, the Veteran reported he was 
notified by his doctors of an enlarged heart in August 2007.  
The Board does not find any record from either of those dates 
within the record.  Furthermore, the Veteran stated he was 
treated by private doctors, Drs. W. A. Hill and J. K. 
Anderson, at the Cardiology Consultants in Tuscaloosa, 
Alabama.  Those private treatment records are not of record.  
The Board concludes that additional development is necessary 
in order to comply with VA's duty to notify and assist. See 
38 U.S.C.A. §§ 5102, 5103, 5103A.

The Veteran's treatment records, VA and private, must be 
collected and incorporated into the claim.  Once the records 
are obtained, if a diagnosis of an enlarged heart can be 
verified by the records, the Veteran should be scheduled for 
a VA cardiology examination for an opinion as to whether the 
Veteran's enlarged heart is caused or aggravated by his 
military service.  

Lung Disorder and Bronchitis, due to Herbicide Exposure

The Veteran is seeking service connection for a lung disorder 
and bronchitis both claimed as due to exposure to Agent 
Orange.  Further development is needed prior to appellate 
review.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange). The Board concedes the 
Veteran served in Vietnam within the during the Vietnam era.  
In the case of such a veteran, service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2009).  This presumption of service connection may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).  Further, 
the Secretary of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for a list of specified conditions and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 
(2003); 64 Fed. Reg. 59,232- 243 (1999); 61 Fed. Reg. 57,586-
589 (1996).

If the Veteran was exposed to an herbicide agent during 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there was no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or 
other acneform disease consistent with chloracne, Type II 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutaneous tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchitis, laryngitis or 
trachea) and soft tissue sarcomas, other than osteosarcoma, 
chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. 
§ 3.309(e).  

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994).  
The provisions set forth in Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

According to the in-service treatment records, the Veteran 
was hospitalized from August to September 1969 for pneumonia 
and performed limited military duties.  The separation 
examination, however, does not report any abnormal lung 
conditions or residuals of pneumonia.  See in-service 
treatment records.  The Veteran claimed he was also treated 
for bronchitis during service but there is no indication of 
such treatment or diagnosis.

In October 2003, the VA treatment record reported he was 
diagnosed with acute bronchitis and bronchospasm.  The 
Veteran stated he was receiving treatment at the "DHC" but 
there are no record reflecting this.  In January 2005, the 
Veteran received treatment at the Bibb Medical Center from 
Dr. B. Sharma, for chest pain and bilateral leg pain and 
numbness.  A chest x-ray revealed increased bronchovascular 
marking and the Veteran was diagnosed with coastochronditis, 
acute bronchitis, and hypertension.  See Dr. Sharma private 
treatment records, dated January 2005.

The Board notes that in June 2009 the Veteran submitted a 
list of VA and private doctors from whom he received 
treatment but it appears much of the treatment records 
described by the Veteran are not in the claims file.  In 
addition, the Veteran stated that he had an Agent Orange 
examination, but a report of that examination is also not 
contained in the claims file.  A remand is necessary to 
secure all available medical evidence.

Furthermore, if the evidence within the outstanding records 
reveal a diagnosis of bronchitis or any other lung condition 
pursuant to 38 C.F.R. § 3.309(e), a VA examination for the 
purpose of a nexus opinion is necessary.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The AMC should ask the Veteran to identify 
any additional date(s) of treatment, the 
name(s) of the examining medical 
practitioner, and location(s) of treatment 
facility used since service, and any other 
pertinent information in locating such 
reports, which are not already part of the 
record.  Among other things, the AMC is 
asked to review the June 2009 list of VA 
and private identified by the Veteran.  
The AMC should obtain complete records of 
all such consultation and evaluation from 
all sources identified by the Veteran that 
are not already incorporated in the claims 
file. 

2.	Ask the Veteran to provide any additional 
information regarding his claimed 
stressors experienced during his time in 
Vietnam.  The Veteran should include the 
unit he was assigned to, and where his 
unit was serving at the time of the 
alleged stressors.  The Veteran should be 
advised that if he is not specific in 
describing his stressors, verification 
from official sources may not be possible 
and that could adversely affect his claim.  

3.	The AMC should prepare a summary of all 
the claimed stressors and then contact the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records 
Research (CURR)) to verify the claimed 
stressors.  The AMC should request that 
JSRRC obtain any available records 
pertaining to the information submitted by 
the Veteran, namely, regarding his claimed 
in-service stressors while stationed in 
Vietnam to 444th Transportation Company 
from December 1969 to November 1970. 

4.	Once the above steps have been completed, 
the Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine whether he 
suffers from any current psychiatric 
disorder(s) that is related to his 
military service, specifically, depression 
and PTSD.  The claims folder should be 
made available to the examiner for review 
before the examination.  All indicated 
tests and studies, including psychological 
testing, should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis(es).  The examiner should be 
asked to provide an opinion addressing the 
following questions:

(a) Is a diagnosis of any psychiatric 
disorder(s), to include PTSD and 
depression, appropriate?

(b) If a psychiatric disorder is 
diagnosed, is it at least as likely as not 
that this disorder(s) (i.e., at least a 50 
percent probability) is a result of the 
Veteran's military service?  If a 
diagnosis of PTSD is assigned, the 
examiner may only rely on a verified in-
service stressor in making this 
conclusion.  

Once the outstanding records are obtained, 
if any, the AMC should schedule the 
Veteran for a VA cardiology examination.  
The examiner should review the Veteran's 
claims file, including his in-service and 
VA outpatient treatment records.  The 
Veteran's claims file and a complete copy 
of this remand should be made available to 
the examiner for review in conjunction 
with the examination, and such review must 
be noted in the examination report.  

Following an examination and a review of 
the claims file, the VA examiner diagnose 
any current heart disabilities, 
specifically, a disability manifested by 
enlarged heart.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that the Veteran's 
diagnosed enlarged heart is linked to his 
military service, including his service in 
Vietnam.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

5.	The Veteran should be scheduled for a VA 
examination with an examiner with the 
appropriate knowledge to determine the 
current nature and etiology of any current 
lung disorder and bronchitis.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following:
    
(a) Diagnose any current lung 
disabilities, including bronchitis.

(b) Is it as likely as not (50 percent or 
more probability) that any lung disorder 
or bronchitis was incurred in or 
aggravated by the Veteran's service, 
including exposure to herbicides during 
service? 

6.	Thereafter, the AMC should readjudicate 
the Veteran's claims. Thereafter the 
Veteran should be provided a supplemental 
statement of the case (SSOC). The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


